Citation Nr: 0115964	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  97-33 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ulna wound, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound, with cicatrix, to the right arm and 
forearm, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied an increased evaluation for residuals of 
the veteran's shell fragment wound to the right ulna, at the 
time rated as 20 percent disabling, and an increased 
evaluation for shell fragment wound residuals, to include 
cicatrix, of the right arm and forearm, at the time rated 10 
percent disabling. 

The veteran's claim was initially presented to the Board in 
November 1999, at which time it was remanded for additional 
medical development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran's service connected residuals of a shell 
fragment wound to the right ulna are characterized by 
malunion of the ulna and radius, with limitation of motion of 
the right elbow joint.  

2.  The veteran's service connected residuals of a shell 
fragment wound, with cicatrix, to the right arm and forearm 
are characterized by pain and limitation of motion of the 
right wrist.  


CONCLUSIONS OF LAW

1.  An increased rating, in excess of 20 percent, is not 
warranted for the veteran's service connected residuals of a 
shell fragment wound to the right ulna.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000), Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 
5205-5213 (2000).  

2.  An increased rating, in excess of 10 percent, is not 
warranted for the veteran's service connected residuals of a 
shell fragment wound, with cicatrix, to the right arm and 
forearm.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.20, 4.71a, Diagnostic Codes 5214-5219, 5309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records reflect that the veteran was 
originally wounded by artillery fire while in action in 
Europe in January 1945.  He sustained multiple penetrating 
wounds along lateral aspect of the right arm and forearm.  
The veteran also sustained a compound, comminuted fracture of 
the right ulna.  His wounds of the right arm were debrided, a 
right long-arm cast was applied. 

Service medical records show that his compound, comminuted 
fracture of the right ulna was healing with considerable 
malunion of proximal fragments, and that there were multiple 
foreign bodies near the right elbow.  In June 1945, the 
veteran underwent an exostosectomy of the mal-united 
fracture.  X-rays taken in August 1945 revealed an old 
comminuted fracture, and moderate loss of bony substance.  
Foreign bodies were present in the soft tissues near the 
humerus.  He had limitation of motion, and pain on motion of 
the right elbow in September 1945.  

The veteran underwent a VA orthopedic examination in April 
1946.  Upon examination of the right elbow, the examiner 
noted extension was complete; there was slight limitation to 
complete flexion; pronation was complete; there was only 45 
degrees supination.  There was no limitation of motion in the 
wrist or fingers.  The veteran was diagnosed with cicatrix 
multiple, right arm and right forearm; a compound, comminuted 
fracture right ulna, healed; and some residual limitation of 
motion right elbow.  The examiner noted that a vocational 
handicap existed.

A September 1946 RO rating decision assigned an evaluation 
for residuals of the veteran's right ulna wound of 20 
percent, effective from April 1946, under diagnostic code 
5211; and assigned an evaluation for residuals of gunshot 
wound, cicatrix, right arm and forearm of 10 percent, 
effective from April 1946, under diagnostic code 5309.

The veteran underwent a VA examination in September 1947.  
The veteran reported "catching" in the right elbow and pain 
in the right elbow, and that he could not properly bend his 
right elbow.  Upon examination, two scars were evident:  one 
on the distal arm, lateral surface, about 3 inches above the 
elbow joint; the second, on the proximal lower right arm 
juxtaposed to the articulation of the radius with the 
humerus.  These scars were well healed and showed no 
adherence to the underlying structures.  There was another 
well-healed scar on the medial side of the proximal lower 
right arm, where shell fragment was removed.  There was 
another scar, well healed but red and elevated and in the 
shape of the letter H, over the flexor tendons of the wrist 
of the right arm, where one of the flexor tendons was severed 
and repaired.  The VA examiner noted that there was 
limitation of motion in flexion of the right elbow, 
permitting the fingers to approach to four inches of the 
shoulder top.  There was slight limitation of motion in 
supination and pronation of the hand; otherwise, movements 
were normal. The examiner noted that depressions, indicating 
loss of underlying structures, were felt.  There were no 
masses, and no areas of tenderness on palpation.  The 
examiner's impressions were residuals, gunshot wounds of arm 
and lower arm; and residuals, severed flexor tendon, right 
wrist.

The veteran was afforded a VA orthopedic examination in June 
1997, and he reported grinding of the right elbow.  X-rays of 
the right humerus revealed a metallic foreign body in the 
soft tissue anteromedial in the distal upper arm, 
approximately one-centimeter from the humerus.  X-rays of the 
right forearm revealed considerable deformity of the proximal 
ulna, consistent with an old healed fracture.  There were 
several small densities in the soft tissue of the medial 
proximal forearm, consistent with small metallic fragments of 
shrapnel.  X-rays also showed some degenerative joint disease 
in the elbow; however, the study was limited because the 
veteran could not fully extend his arm.  Upon examination, 
the examiner noted that the veteran's right hand was 
dominant.  Right elbow flexion contracture was 30 degrees.  
The scar on the distal upper arm was depressed with bicep 
flexion movement, and the scar on the proximal forearm 
surface was depressed.  The examiner noted that the scars 
were not tender.  The veteran was diagnosed with retained 
shrapnel in right proximal and distal arm, and degenerative 
joint disease of the right elbow.

Based on this evidence, the RO issued a July 1997 rating 
decision continuing the veteran's prior disability ratings.  
He responded with a notice of disagreement, and this appeal 
was initiated.  

The veteran's appeal was initially presented to the Board in 
November 1999, at which time it was remanded for additional 
development.  

A second VA orthopedic examination was afforded the veteran 
in January 2000.  His current complaints included stiffness, 
pain, loss of strength, and limitation of motion of the right 
elbow.  Physical evaluation of the right arm confirmed the 
presence of bony abnormalities consistent with traumatic 
arthropathy due to malunion of the bones and spur formation 
of the elbow.  Range of motion testing of the right elbow 
revealed extension limited to 35º and flexion limited to 
127º.  He had supination of the forearm to 45º, and pronation 
to 60º.  His right wrist displayed dorsiflexion to 65º, 
palmar flexion to 70º, radial deviation to 20º, and ulnar 
deviation to 40º.  According to his reports, he has almost 
complete loss of use of the right elbow joint during flare-
ups of pain, which occasionally occur with use.  Strength was 
4/5 at the wrist and shoulder, and 4-/5 at the elbow.  X-ray 
examination of the right arm revealed old deformities of the 
proximal radius and ulna, with degenerative changes, bony 
lipping, and marginal sclerosis.  Metallic densities were 
also noted along the medial aspect of the elbow.  

The RO issued a September 2000 rating continuing the 
veteran's prior disability ratings, and his appeal was 
returned to the Board.  

Analysis

The veteran seeks increased ratings for his service connected 
residuals of gunshot wounds to the right arm and forearm.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that the VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the VA's duties have nevertheless been fulfilled, 
and no prejudice would result to the veteran by adjudication 
of his claim at this point.  

First, the VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The RO has, during the pendency 
of this appeal, informed the veteran and his representative 
of the need to submit relevant medical evidence from all 
medical care providers, both VA and private.  Thus, all 
available medical evidence has been obtained, and the VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The numerous 
rating decisions, statement of the case, supplemental 
statements of the case, and letters sent to the appellant 
informed him of the information and evidence needed to 
substantiate this claim and complied with the VA's 
notification requirements. 

Second, the VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the present case, the veteran has not 
reported any private or VA treatment for his disabilities of 
the right arm, or otherwise referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to this claim.  The veteran was informed in various letters 
what records the RO was requesting and he was asked to assist 
in obtaining the evidence.  Finally, the veteran has also 
been afforded several VA orthopedic examination for ratings 
purposes.  

Overall, the RO has fully developed the claims on appeal, 
having notified the veteran of all evidence need to 
substantiate and complete the claim, and having requested and 
obtained all such evidence made known to it.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  Under these circumstances, there is no reasonable 
possibility that further assistance to the appellant would 
aid in substantiating the claim.  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
These factors must be considered in the adjudication of the 
veteran's increased rating claims.  

I. Increased rating - Residuals of an injury to the right 
ulna

The veteran's service connected residuals of a shell fragment 
wound to the right ulna are rated as 20 percent disabling 
under Diagnostic Code 5211.  Under this diagnostic code, a 10 
percent evaluation is warranted for malunion of the ulna of 
the major extremity, with bad alignment.  A 20 percent 
evaluation is warranted for nonunion of the ulna on the major 
extremity in the lower half.  A 30 percent evaluation 
requires nonunion in the upper half with false movement, 
without loss of bone substance or deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5211 (2000).  For the reasons to be 
discussed below, an increased rating in excess of 20 percent 
is not warranted for the veteran's service connected 
residuals of a shell fragment wound to the right ulna.  

According to the evidence of record, the veteran does not 
experience nonunion of his right elbow joint.  VA examination 
in January 2000 confirms malunion, but not nonunion, of his 
right elbow.  Thus, the veteran does not meet requirements 
for a 30 percent rating under Diagnostic Code 5211.  
Additionally, the limitation of motion of his right elbow is 
not sufficiently severe as to warrant an increased rating 
under the appropriate diagnostic codes for this impairment.  
Diagnostic Code 5206 requires forearm flexion limited to 70º 
in order to warrant a 30 percent rating; the veteran has 
forearm flexion to 127º.  Diagnostic Code 5207 requires 
forearm extension limited to 90º in order to warrant a 30 
percent rating; the veteran has forearm extension to 35º.  
The remainder of the diagnostic codes do not otherwise afford 
the veteran an increased rating in excess of 20 percent, 
based on a review of the medical record.  

While the VA examiner who evaluated the veteran in January 
2000 did confirm that the veteran's right elbow joint could 
be further impaired by pain on flare-up, he declined to 
quantify any additional impairment in terms of additional 
degrees of limitation of motion.  The Board itself is 
forbidden to speculate on the additional limitation of 
motion, if any, due to pain, weakened movement, excess 
fatigability, or incoordination on movement, as this question 
requires medical expertise.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Thus, an increased rating due to 
limitation of motion based on the Court's pronouncements in 
DeLuca is not warranted at this time.  DeLuca, supra. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's disability of the right ulna has 
itself required no recent periods of hospitalization during 
the pendency of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected residuals of a 
shell fragment wound to the right elbow are unusual, or cause 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  
 
In conclusion, an increased rating, in excess of 20 percent, 
is not warranted for the veteran's residuals of a shell 
fragment wound to the right ulna.  

II. Increased rating - Residuals of an injury to the muscles 
of the right arm and forearm

The rating criteria for evaluating muscle injuries (to 
include shell fragment wounds) were changed effective July 3, 
1997.  See 62 Fed. Reg. 30235 (June 3, 1997).  Where a 
regulation changes after the claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version of the regulation more favorable to 
the veteran will apply unless Congress or the Secretary 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board adds that, in this case, the RO evaluated 
the veteran's claim only under the new criteria.  Since the 
changes to the muscle injury regulations were essentially 
clarifying and not substantive, neither version of the 
regulations is more or less favorable to the veteran.  
Accordingly, remand to the RO for reevaluation under both the 
old and new criteria is not a prerequisite to appellate 
review.  Under these circumstances, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service connected residuals of a shell fragment 
wound to the right forearm, to include cicatrix, are 
currently rated as 10 percent disabling under Diagnostic Code 
5309.  Under this diagnostic code, the disability is to be 
rated based on the limitation of motion of the hand and 
wrist, with a minimum 10 percent rating assigned.  38 C.F.R. 
§ 4.73, Diagnostic Code 5309 (2000).  Limitation of motion of 
the wrist is in turn rated under Diagnostic Code 5215; 
however, the maximum available rating under this diagnostic 
code is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2000).  

While the Board is bound to consider the possibility of 
additional limitation of motion based on pain, pain on use, 
flare-ups, incoordination, and excess fatigability, the 
veteran has already been awarded the maximum rating for 
limitation of motion of the right wrist.  The Board finds no 
additional functional impairment, to include limitation of 
motion or pain on motion of the parts affected, to support a 
rating in excess of 10 percent.  38 C.F.R. §§ 4.10, 4.40, 
4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A rating in excess of 10 percent may be awarded if the 
impaired wrist displays ankylosis; however, the veteran does 
not have ankylosis, or the functional equivalent thereof, as 
a result of his service connected right wrist injury.  At all 
times of record, he has displayed at least some range of 
motion of the right wrist.  

The objective evidence as a whole does not demonstrate 
greater disability than is recognized by the disability 
evaluation currently assigned for the veteran's residuals of 
a shell fragment wound, with cicatrix, of the right arm and 
forearm.  The Board notes that the residuals of his right 
ulna wound are separately rated and are not considered in 
evaluating the veteran's muscle injuries under Diagnostic 
Code 5309.  Because the evidence shows no more than minimal 
muscle involvement or damage to the repaired flexor tendon in 
the veteran's right wrist, the rating principles of 38 C.F.R. 
§ 4.56 are not applicable.  Therefore, an increased rating in 
excess of 10 percent for the veteran's service connected 
residuals of a shell fragment wound to the right forearm is 
not warranted.  See also Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's disability of the right wrist and 
forearm has itself required no recent periods of 
hospitalization during the pendency of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
residuals of a shell fragment wound to the right wrist and 
forearm are unusual, or cause marked interference with work 
other than as contemplated within the schedular provisions 
discussed herein.  

Therefore, in light of the above, an increased rating, in 
excess of 10 percent, is not warranted for the veteran's 
service connected residuals of an injury to the muscles of 
the right arm and forearm


ORDER

1.  A disability rating in excess of 20 percent for residuals 
of a shell fragment wound to the right ulna is denied.

2.  A disability rating in excess of 10 percent for residuals 
of a shell fragment wound, with cicatrix, to the right arm 
and forearm is denied.  





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

